DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 11/23/2022. Claims 1-5, 7, 8, 10-12, 14, 16, 17, 19, 20, 22, 23 & 25-27 are pending in this application. Claims 6, 9, 14, 15, 18, 21, 24, 28 & 29 are canceled. Claims 22, 23, 26 & 27 are withdrawn. 
	Claims 1-5, 7, 8, 10-12, 14, 16, 17, 19, 20 & 25 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claims 2, 10 & 19: Applicant is suggested to revise limitation “conductive bumps or pillars” which is not consistent with “a bonding element (e.g. solder balls and/or bumps 320)” disclosed in Specification, par. [0131]. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fayed et al. (US 2017/0271497).
	Re claim 1, Fayed teaches, Fig. 1, [0004-0005], a radio frequency ("RF") transistor amplifier, comprising: 
-a semiconductor layer structure (20) comprising first major surface (upper or side) and second major surface (bottom or another side) that is opposite the first major surface; and 
-a plurality of unit cell transistors (40) on the first major surface that are electrically connected in parallel, each unit cell transistor (40) comprising a gate finger (16) coupled to a gate manifold (14), a drain finger (36) coupled to a drain manifold (34), and a source finger (26), wherein the semiconductor layer structure (20) is free of a via to the source fingers (26) on the second major surface.

    PNG
    media_image1.png
    514
    510
    media_image1.png
    Greyscale

4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beach et al. (US 2006/0081985). 
Re claim 1, Beach teaches, Figs. 1A-B & 2A, claim 17, [0009, 0018-0022], a radio frequency ("RF") transistor amplifier, comprising: 
-a semiconductor layer structure (40) comprising first major surface and a second major surface that is opposite the first major surface (Fig. 1B); and 
-a plurality of unit cell transistors (e.g. plurality of active cells) on the first major surface that are electrically connected in parallel, each unit cell transistor comprising a gate finger (26) coupled to a gate manifold (30), a drain finger (12) coupled to a drain manifold (16), and a source finger (14) (Fig. 1A), wherein the semiconductor layer structure (40) is free of a via to the source fingers (14) on the second major surface (Fig. 1B).

    PNG
    media_image2.png
    402
    444
    media_image2.png
    Greyscale

Re claim 3, Beach teaches a carrier substrate (46) on the second major surface of the layer structure (40) (Fig. 1B).
Re claim 4, Beach teaches a thermally and/or electrically conductive layer (44) on the second major surface of the semiconductor layer structure (40) between the semiconductor layer structure and the carrier substrate (46) (Fig. 1B). 
5.	Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Then et al. (US 2019/0181099).  
Re claim 10, Then teaches, Figs. 2 & 4a-5d, abstract, [0026, 0034], a transistor amplifier, comprising:
-a group III-nitride based amplifier die (indicated) comprising a gate terminal (M0), a drain terminal (Drain), and a source terminal (Source) on a first surface of the amplifier die; and
-a circuitry module (defined by M1-M2) on and electrically coupled to the gate terminal, drain terminal and source terminal of the amplifier die on the first surface of the amplifier die by respective conductive bumps or pillars (V0) that external to the amplifier die (indicated), 
wherein the circuitry module (M1-M2) comprises one or more circuit elements (M1) that are coupled between the gate terminal and a first lead (at transmission line input) of the transistor amplifier and/or between the drain terminal and a second lead (at transmission line output) of the transistor amplifier, 
wherein the circuitry module has a first surface (at M1) and a second surface (at M2) that is on an opposite side of the circuitry module from the first surface, and
wherein the first surface (at M1) of the circuitry module is adjacent the first surface of the amplifier die.

    PNG
    media_image3.png
    274
    577
    media_image3.png
    Greyscale

Re claim 11, Then teaches the one or more circuit elements (M1) are mounted on the first surface and/or second surface of the circuitry module (Fig. 4b). 
Re claim 12, Then teaches a thermally and/or electrically conductive auxiliary spacer layer (ILD) on the one or more circuit elements (Figs. 2 & 5c). 
Re claim 14, Then teaches the first and/or second lead (at input/output) are coupled to the second surface of the circuitry module or to the first surface of the circuitry module (Fig. 5a).
6.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil et al. (US 2020/0075479).
Re claim 10, Khalil teaches, Fig. 2, [0022-0026, 0031, 0071], a transistor amplifier, comprising:
-a group III-nitride based amplifier die (42, based on GaN based transistors) comprising a gate terminal (48), a drain terminal (46), and a source terminal (not shown) on a first surface of the amplifier die; and
-a circuitry module (52) on and electrically coupled to the gate terminal, drain terminal and source terminal of the amplifier die (42) on the first surface of the amplifier die by respective conductive bumps or pillars (76, 78) that are external to the amplifier die (42), 
wherein the circuitry module (52) comprises one or more circuit elements (62, 72) that are coupled between the gate terminal (48) and a first lead (56) of the transistor amplifier and/or between the drain terminal and a second lead (54, 92) of the transistor amplifier, 
wherein the circuitry module (52) has a first surface and a second surface that is on an opposite side of the circuitry module from the first surface, and
wherein the first surface of the circuitry module (52) is adjacent the first surface of the amplifier die (42).

    PNG
    media_image4.png
    665
    614
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Khalil et al. (US 2020/0075479).
The teachings of Beach have been discussed above. 
Re claim 5, Beach does not teach a circuitry module on the semiconductor layer structure, the circuitry module comprising a gate lead connection pad electrically coupled to the gate manifold and a drain lead connection pad electrically coupled to the drain manifold.
Khalil teaches, Fig. 10, [0046, 0048]. a circuitry module (152) on the semiconductor layer structure, the circuitry module (152) comprising a gate lead connection pad (162) electrically coupled to the gate manifold (48) and a drain lead connection pad (164) electrically coupled to the drain manifold (e.g. drain region 46).
As taught by Khalil, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Beach’s teaching to obtain a circuitry module as claimed, because it aids in achieving desired circuitry module that reduces feedback capacitance and improvising gain & stability of active device.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Khalil in combination Beach due to above reason. 
Re claim 7, in combination cited above, Khalil teaches one or more circuit elements (158, 64, 68) that are mounted on the first side and/or second side of the circuitry module (152) (Fig. 10). 
Re claim 8, in combination cited above, a thermally and/or electrically conductive auxiliary spacer layer (166) on the one or more circuit elements (64, 68) (Fig. 10). 
7.	Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then.
The teachings of Then have been discussed above. 
Re claims 16 & 17, Then teaches the circuitry module comprises a first, second & third interconnection elements (M1, V1) on the first surface of the circuitry module, wherein the first interconnection pad is configured to be coupled to the gate terminal (M0) of the amplifier die; wherein the second interconnection pad is configured to be coupled to the drain terminal (Drain) of the amplifier die; and the third interconnection element is configured to be coupled to the source terminal (Source) of the amplifier die (Figs. 4 & 5d). 
Then does not explicitly teach interconnection pads. 
Then does teach integrated circuit structure (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Then to utilize interconnection pads that configured to be coupled to the gate, drain and source terminals as claimed, because interconnection pads are known as essential features within integrated circuit structure.  
8.	Claim(s) 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Beach. 
Re claims 16 & 17, Then teaches, in an alternatively interpretation, the circuitry module comprises a first, second and third interconnection elements (M1, V1) on the first surface of the circuitry module, wherein the first interconnection element is configured to be coupled to the gate terminal (M0) of the amplifier die, wherein the second interconnection element is configured to be coupled to the drain terminal (Drain) of the amplifier die, and wherein the third interconnection element is configured to be coupled to the source terminal (Source) of the amplifier die (Fig. 4b).
Then does not explicitly teach interconnection pads. 
Beach teaches interconnection pads (gate/source/drain pads) (Fig. 1A). 
As taught by Beach, one of ordinary skill in the art would utilize and incorporate the above teaching into Then to obtain connection pads as claimed, because interconnection pads are known and wildly used in an integrated circuit. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Beach in combination Then due to above reason. 
Re claim 19, Then teaches, Figs. 2 & 4a-5d, abstract, [0026, 0034], a radio frequency ("RF") transistor amplifier comprising:
-an RF transistor amplifier die (indicated) having a first major surface and a second major surface, the RF transistor amplifier die comprising a gate terminal (M0), a drain terminal (Drain) and a source terminal (Source) on the first major surface;
-a circuitry module (defined by M1-M2) on the first major surface of the RF transistor amplifier die, the circuitry module comprising a gate lead connection pad  electrically coupled to the gate terminal (M0) and a drain lead connection pad  electrically coupled to the drain terminal (Drain) by respectively conductive bumps or pillars (V0) that are external to the RF transistor amplifier die;
-a carrier substrate (substrate) on the second major surface of the RF transistor amplifier die; and
-a thermally and/or electrically conductive spacer layer (GaN) between the RF transistor amplifier die and the carrier substrate (substrate).

    PNG
    media_image3.png
    274
    577
    media_image3.png
    Greyscale

Then does not explicitly teach gate lead connection pad and drain lead connection pad. 
Beach teaches gate pad (28) & drain pad (20) (Fig. 1A). 
As taught by Beach, one of ordinary skill in the art would utilize and incorporate the above teaching into Then to obtain gate/drain lead connection pads as claimed, because conductive pads are known and wildly used in an integrated circuit. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Beach in combination Then due to above reason. 
Note: Fig. 1B, Beach also teaches carrier substrate and spacer layer. 
Re claim 20, Then teaches the circuitry module comprises a first side (at M1) adjacent the first major surface of the RF transistor amplifier die and a second side (at M2) opposite the first side, and wherein the circuitry module comprises one or more circuit elements (M1) that are coupled to the gate terminal and/or to the drain terminal (Fig. 4b). 
9.	Claim(s) 19, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (US 2020/0075479) in view of Bielen (US 2010/0059879).  
Re claim 19, Khalil teaches, Fig. 2, [0022-0030, 0071], a radio frequency ("RF") transistor amplifier comprising:
-an RF transistor amplifier die (44) having a first major surface and a second major surface, the RF transistor amplifier die (44) comprising a gate terminal (48), a drain terminal (46) and a source terminal (not shown) on the first major surface;
-a circuitry module (52) on the first major surface of the RF transistor amplifier die, the circuitry module (52) comprising a gate lead connection pad (56) electrically coupled to the gate terminal (48) and a drain lead connection pad (84) electrically coupled to the drain terminal (46) by respective conductive bumps or pillars (76, 78) that are external to the RF transistor amplifier die (44);
a carrier substrate (42 or layer under 44) on the second major surface of the RF transistor amplifier die (44).

    PNG
    media_image4.png
    665
    614
    media_image4.png
    Greyscale
 
Khalil does not explicitly teach a thermally and/or electrically conductive spacer layer between the RF transistor amplifier die and the carrier substrate.
Bielen teaches a thermally and/or electrically conductive spacer layer (105/140) between the RF transistor amplifier die (50) and the carrier substrate (150) (Fig. 1, [0022-0023].
As taught by Bielen, one of ordinary skill in the art would utilize the above teaching to obtain a thermally and/or electrically conductive spacer layer between the RF transistor amplifier die and the carrier substrate, because it aids in enhancing secure and stability in the formed structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Bielen in combination Khalil due to above reason. 
Re claim 20, Khalil teaches the circuitry module (52) comprises a first side adjacent the first major surface of the RF transistor amplifier die (44) and a second side opposite the first side, and wherein the circuitry module comprises one or more circuit elements (54, 58, 62, 92) that are coupled to the gate terminal (48) and/or to the drain terminal (46) (Fig. 2).
Re claim 25, Khalil teaches, Fig. 10, a coupling element (166) between the RF transistor amplifier die (44) and the circuitry module (152), the coupling element (166) having a bottom surface adjacent the first major surface of the RF transistor amplifier die (44) and a top surface opposite the bottom surface, wherein the top surface of the coupling element comprises a gate connection pad (174)  electrically connected to a first interconnection pad (190) of the circuitry module, a drain connection pad (176)  electrically connected to a second interconnection pad (192) of the circuitry module, and a source connection pad (194) electrically connected to a third interconnection pad (212) of the circuitry module.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 10-12, 14, 16, 17, 19, 20 & 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10, 29-33, 36, 42, 45, 54-57, 61-64 of copending Application No. 16/906,610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim and require similar features such as amplifier die, cell transistors, gate/source/drain fingers & manifold, circuitry module and coupling element, etc. 
Note: below table shows comparison between claims 1, 5 & 10 of current application vs. claims 29 & 54 of Application 16/906,610. 
Current Application 
1. A radio frequency ("RF") transistor amplifier, comprising:
a semiconductor layer structure comprising first major surface that is opposite the first major surface; and
a plurality of unit cell transistors on the first major surface that are electrically connected in parallel, each unit cell transistor comprising a gate finger coupled to a gate manifold, a drain finger coupled to a drain manifold, and a source finger, wherein the semiconductor layer structure is free of a via to the source fingers on the second major surface.
5. The RF transistor amplifier of Claim 4, further comprising a circuitry module on the semiconductor layer structure, the circuitry module comprising a gate lead connection pad electrically coupled to the gate manifold and a drain lead connection pad electrically coupled to the drain manifold.


16/906,610
54. A transistor amplifier, comprising:
a transistor amplifier die comprising a gate terminal, a drain terminal and a source terminal on a first surface of the transistor amplifier die;
an input lead extending from outside the transistor amplifier and electrically coupled to the gate terminal; and
an output lead extending from outside the transistor amplifier and electrically coupled to the drain terminal, 
wherein the input and output leads are electrically coupled to the gate and drain terminals by respectively conductive bumps or pillars that are external to the transistor amplifier die, wherein a first electrical path from the input lead to the gate terminal is free of bond wires, and
wherein a second electrical path from the output lead to the drain terminal is free of bond wires.
62. The transistor amplifier of Claim 54, wherein the RF transistor amplifier die comprises a plurality of unit cell transistors that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers coupled to a gate manifold, respective drain fingers coupled to a drain manifold, and respective source fingers, wherein the gate terminal is electrically coupled to the gate manifold, and
wherein the drain terminal is electrically coupled to the gate manifold.
10. A transistor amplifier, comprising:
a group III-nitride based amplifier die comprising a gate terminal, a drain terminal, and a source terminal on a first surface of the amplifier die; and


a circuitry module on and electrically coupled to the gate terminal, drain terminal and source terminal of the amplifier die on the first surface of the amplifier die by respectively conductive bumps or pillars that are external to the amplifier die, wherein the circuitry module comprises one or more circuit elements that are coupled between the gate terminal and a first lead of the transistor amplifier and/or between the drain terminal and a second lead of the transistor amplifier, wherein the circuitry module has a first surface and a second surface that is on an opposite side of the circuitry module from the first surface, and
wherein the first surface of the circuitry module is adjacent the first surface of the amplifier die.
29. (Withdrawn) A radio frequency ("RF") transistor amplifier comprising:
A group III-nitride-based RF transistor amplifier die having a first major surface, the RF transistor amplifier die comprising a gate terminal, a drain terminal and a source terminal on the first major surface;
a circuitry module electrically bonded to the gate terminal, drain terminal and source terminal on the first major surface of the RF transistor amplifier die, the circuitry module comprising a gate lead connection pad electrically coupled to the gate terminal and a drain lead connection pad electrically coupled to the drain terminal by respective conductive bumps or pillars that are external to the RF transistor amplifier die;
an input lead extending from outside the RF transistor amplifier and electrically coupled to the gate lead connection pad; and
an output lead extending from outside the RF transistor amplifier and electrically coupled to the drain lead connection pad.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
12.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Applicant submits “cited Fig. 1 of Frayed (reproduced below) illustrates only a plan view…thus, provide no teaching or suggestion as the absence of through semiconductor vias connected to the source fingers 26 on a second major surface of the semiconductor structure 20 that is opposite to the surface shown in Fig. 1” & “…Beach do not establish the absence of vias to the source fingers 14 elsewhere in the semiconductor layer structure 38/40/46” & “such that vias to the source fingers 14 may likewise be somewhere on the die to provide electrical connection”. 
	The examiner respectfully disagrees. 
	Fig. 1 of Frayed shows transistor structure 10 with source fingers 26 formed on a first surface (top) of semiconductor structure 20, the source fingers 26 connected to source bus 24. Even Frayed’s Fig. 1 does not show second surface (bottom) of the semiconductor structure, the entire of Frayed’s teaching does not require or discuss any vias on the second surface since all connections are already on the first surface. Further, based on structure of a transistor, there is no reason having vias connected to surface finger or contact on a second major surface of a substrate. 
	Similarly, Beach’s Figs. 1A-B does not require any vias connection to source fingers 14 on second surface of structure 38, 40, 46. Even Applicant assumes vias is somewhere on the die, however, in view of Fig. 1B, clearly there no vias at the second surface. Applicant is suggested to provide more evidences why vias needed in Figs. 1A-B of Beach & Frayed’s Fig. 1 and on second surface of substrate. 
	Hence, given a broadest reasonable interpretation, Frayed and Beach meet the claimed invention.  
	Applicant submits “Then may illustrate various connections V0-M2 to gate, source or drain, these connections V0-M2 are on-die metallization layer that are internal to the die of Then”. 
	The examiner respectfully disagrees. 
	In view Fig. 2A of the claimed invention, 210 is amplifier die formed of gate, source, drain terminals formed on semiconductor structure 230. Similarly, Fig. 4b of Then directed to structure of transistor cell (equivalent to transistor amplifier) having a structure of amplifier die with gate, source & drain formed on GaN substrate, and connections V0-M2 are external to the amplifier die. In consideration of the amended claim 19, Then teaches V0 as conductive bumps or pillars that are external to the RF amplifier die. Because the claim(s) is the key, and given a broadest reasonable interpretation, Then teaches the structure of amplifier die. Further, connection pads are known features in a circuit structure, to a skilled person in the art, it is obvious to utilize gate pad and drain pad taught by Beach in circuit module of Then to provide electrical connection. Hence, Then/Beach meets the claimed invention. 
	Further, there is no Terminal Disclaimed filed/submitted, hence Double Patenting is maintained. 
	Additional rejections and details are included above. 	
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/9/22